



Exhibit 10.19


AMENDMENT NO. 1 TO
SYNOVUS FINANCIAL CORP. 2013 OMNIBUS PLAN




THIS AMENDMENT NO. 1 TO SYNOVUS FINANCIAL CORP. 2013 OMNIBUS PLAN (this
“Amendment”) is entered into as of February 9, 2017. Capitalized terms used in
this Amendment and not otherwise defined shall have the meaning given to such
terms in the Synovus Financial Corp. 2013 Omnibus Plan, effective as of April
25, 2013 (the “Plan”).


WHEREAS, Synovus Financial Corp. (“Synovus”) maintains the Plan;


WHEREAS, Synovus desires to amend the Plan to revise certain provisions related
to share withholding under the Plan, with the Amendment to be effective on and
after February 9, 2017;


NOW, THEREFORE, Synovus hereby amends the Plan as follows:


1.Amendment To Plan.
1.1 Section 18.2 of the Plan is amended and restated in its entirety to read as
follows:
“18.2      Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock
and Restricted Stock Units, or upon the achievement of performance goals related
to Performance Shares, or any other taxable event arising as a result of an
Award granted hereunder, the withholding requirement may be satisfied, in whole
or in part, by having the Company withhold Shares having a Fair Market Value on
the date the tax is to be determined equal to the amount required to be withheld
in accordance with applicable tax requirements (up to the maximum individual
statutory rate in the applicable jurisdiction as may be permitted under
then-current accounting principles to qualify for equity classification). All
such elections shall be irrevocable, made in writing, and signed by the
Participant, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.
2.Benefits of this Amendment. Nothing in this Amendment shall affect or diminish
any Participant’s rights under the Plan or adversely affect any Award previously
granted under the Plan.
3. Governing Law. This Amendment shall be governed by and construed under the
laws of the State of Georgia.
4.Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute one and the
same instrument and shall become effective when each party hereto shall have
received a counterpart hereof signed by all of the other parties hereto.
5.Effect of Amendment. Except as expressly modified by the Amendment, the Plan
shall remain in full force and effect.


[Remainder of Page Intentionally Left Blank]

















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Synovus has caused this Amendment No. 1 to be duly executed
by its authorized officer as of the day and year first above written.
SYNOVUS FINANCIAL CORP.
By:
/s/ Kevin S. Blair
    Name: Kevin S. Blair
    Title: Executive Vice President and
                 Chief Financial Officer








